Ross, J. P, (dissenting).
Although I agree with Justice Wallach that the defendant’s conviction should be reversed, I disagree with his opinion that a harmless error analysis is applicable to defendant’s fundamental constitutional right to call witnesses in his behalf (Chambers v Mississippi, 410 US 284, 302 [1973]; People v Foy, 32 NY2d 473, 478 [1973]; People v Boone, 78 AD2d 461, 465 [1st Dept 1981]; CPL 60.15 [1]).
After my examination of the record in the instant case, I find that defendant’s mother may have possessed relevant evidence that may have been helpful to his defense. The *342United State Supreme Court, in Chapman v California (386 US 18, 22 [1967]), stated "there may be some constitutional errors which in the setting of a particular case are so unimportant and insignificant that they may, consistent with the Federal Constitution, be deemed harmless”.
In this case, hearing the mother’s testimony was not "unimportant and insignificant” (Chapman v California, supra, at 22).
In view of the relevance of that evidence, I find that the trial court error is not subject to a harmless error analysis, since it served to deprive defendant of a constitutional right, i.e., to call witnesses, which is so essential to insure a fair trial herein, that its violation mandates a reversal (see, Chapman v California, supra).
Accordingly, I would reverse, and remand for a new trial.